Citation Nr: 1630870	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  10-16 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for irritable bowel syndrome.

2.  Entitlement to a compensable initial rating for right knee status post arthroscopy torn medial meniscus.

3.  Entitlement to a compensable initial rating for a left ankle strain.

4.  Entitlement to an initial rating higher than 10 percent for a thoracolumbar spine disability with radiculopathy into the left lower extremity.

5.  Entitlement to a compensable initial rating for lateral epicondylitis, right elbow.

6.  Entitlement to a compensable initial rating for lateral epicondylitis, left elbow.

7.  Entitlement to an initial rating higher than 20 percent for a cervical spine disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on several periods of active duty in the U.S. Army, from November 1992 to May 1993, September 1995 to April 1996, October 2001 to May 2002, and from July 2005 to March 2009.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.        

In a March 2014 rating decision, the AOJ increased the Veteran's evaluation for his cervical spine disability from 10 percent to 20 percent effective March 20, 2009.  The Board has recharacterized the claim on appeal accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A December 2013 remand by the Board directed VA to obtain VA examinations of the Veteran's service-connected disabilities.  The Board finds that several of these examinations are inadequate for rating purposes.

Cervical

The December 2013 remand regarding the Veteran's cervical spine disability directed the VA examiner to opine as to whether he has associated neurological impairment due to the cervical spine disability.  The Veteran was afforded a VA examination in February 2014.  The VA examiner noted that the Veteran reported pain in his right upper arm and right shoulder that was of uncertain etiology, whether from pathology in the cervical spine or the right shoulder joint.  The examiner noted that the Veteran underwent upper right extremity EMG/NCV in March 2012 that showed ulnar neuropathy.  Ultimately, the VA examiner noted that the Veteran did not have radiculopathy of the cervical spine.  However, the VA examiner offers no rationale as to why additional medical inquiry was not made regarding the potential neurological impairment.  The Veteran is service-connected for a cervical spine disability and the Board made a specific directive in December 2013 to investigate whether the Veteran has associated neurological impairment due to the cervical spine disability.  Accordingly, the Board finds that the December 2013 remand directives are not satisfied.  Stegall v. West, 11 Vet. App. 268 (1998).    

Bilateral Elbow

The December 2013 remand regarding the Veteran's bilateral elbow disabilities and left ankle disability,  directed the VA examiner to opine as to whether he has arthritis present in his elbow joints and left ankle.  The Board notes that the Veteran has a non-compensable rating for each of his elbows and his left ankle, and the presence or lack of arthritis has an impact on the evaluation of his service-connected disabilities.  The February 2014 VA examiner did not provide any opinion of whether the Veteran manifests arthritis in either elbow joint or his left ankle,  and it is not clear whether the appropriate tests were done to establish the presence or absence of arthritis.  Accordingly, the Board finds that the December 2013 remand directives are not satisfied.  Stegall v. West, 11 Vet. App. 268 (1998).    




Right Knee

The Board notes that a recent decision from the Court impacts the Veteran's appeal as to the evaluation for his service-connected right knee disability.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Board notes that the February 2014 VA examination in regards to the Veteran's right knee and right ankle disabilities does not address the Veteran's range of  motion on weight-bearing.  Specifically, the VA examiner noted in regard to the right knee disability that the Veteran has an interference with sitting, standing, and weight-bearing but also notes that the Veteran has a full range of motion on testing.  However, the Board is unclear as to whether this range of motion testing was active, passive, weight-bearing, or nonweight-bearing.  

Duty to Assist

Finally, the Board notes that the Veteran's VA medical records indicate he receives treatment for all of the claims on appeal from the Dallas VA.  The Board notes that the most recent VA treatment records from the Dallas VAMC are from August 2014.  The treatment records since August 2014 are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  

The most recent VA treatment records of file are dated 
August 2014.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159.  

2.  With regard to the cervical spine disorder, the examiner should detail range of motion in the cervical spine on forward flexion, extension, lateral flexion, and lateral rotation, and the extent to which pain on motion affects the measurements.  The examiner should also comment on whether the Veteran has ankylosis; whether he has in his neck area muscle spasm or guarding severe enough to result in abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; whether he experiences incapacitating episodes from his cervical spine disorder due to associated intervertebral disc syndrome; and whether he has associated neurological impairment due to the cervical spine disability.  

In addressing the presence or absence of associated neurological impairment, the examiner must provide a thorough rationale for any opinion rendered, explaining the basis for the findings and conclusions.

3.  With regard to the bilateral elbows, the examiner should detail range of motion on flexion and extension, and the extent to which pain on motion affects the measurements.  The examiner should also comment on whether the Veteran has ankylosis or arthritis in his elbows. All necessary tests and studies should be performed, particularly those that would demonstrate the presence or absence of arthritis. 

The examiner is directed to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
4.  With regard to the left ankle disorder, the examiner should detail range of motion on dorsiflexion and plantar flexion, and the extent to which pain on motion affects the measurements.  If limitation of motion is found, the examiner should comment on whether it is "mild" "moderate" or "marked."  The examiner should also comment on whether the Veteran has ankylosis or arthritis in his left ankle.  All necessary tests and studies should be performed, particularly those that would demonstrate the presence or absence of arthritis.

The examiner is directed to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  With regard to the right knee disorder, the examiner should detail range of motion on flexion and extension, and the extent to which pain on motion affects the measurements.  The examiner should also comment on whether the Veteran has arthritis, ankylosis, recurrent subluxation, lateral instability, dislocated cartilage, tibia or fibula impairment, or genu recurvatum.  

The examiner is directed to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 

7.  After all the above development has been completed, readjudicate the claims on appeal.  If an issue remains denied, the Veteran should be provided with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


